 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND C. WATKINS,                              Case No. 1:18-cv-00787-JDP
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       THAT CASE BE DISMISSED FOR FAILURE
13           v.                                        TO STATE A CLAIM, FAILURE TO
                                                       PROSECUTE, AND FAILURE TO COMPLY
14    TUOLUMNE COUNTY, et al.,                         WITH A COURT ORDER

15                       Defendants.                   OBJECTIONS DUE IN FOURTEEN DAYS

16                                                     ORDER DIRECTING CLERK OF COURT TO
                                                       ASSIGN CASE TO DISTRICT JUDGE
17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action pursuant
19   to 42 U.S.C. § 1983. On April 2, 2019, I screened plaintiff’s complaint and found that he failed
20   to state a claim. ECF No. 9. I ordered plaintiff to amend his complaint and warned that failure to
21   comply with the order would result in dismissal of this action. See id. at 6. Plaintiff has not filed
22   an amended complaint.
23          The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a
24   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d
25   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a court has a duty to
26   resolve disputes expeditiously. See Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642
27   (9th Cir. 2002).
28

                                                 1
 1           In considering whether to dismiss a case for failure to prosecute, a court ordinarily

 2   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 3   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 4   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

 5   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

 6   F.2d 1421, 1423 (9th Cir. 1986)). The fourth factor weighs against dismissal. But dismissal

 7   would promote expeditious resolution, see Pagtalunan, 291 F.3d at 642, and would allow our

 8   overburdened court to manage its docket more effectively. Further delay increases the risk that

 9   memories will fade and evidence will be lost, and at this stage in the proceeding there is no

10   satisfactory lesser sanction that would protect the court’s scarce resources. Therefore, I find that

11   the first, second, third, and fifth factors weigh in favor of dismissal, and I recommend dismissal

12   without prejudice on that basis.

13           As more thoroughly discussed in my screening order, plaintiff has failed to state a claim

14   against defendants, which provides an additional basis for dismissing this case. See ECF No. 9.

15   Order

16           The clerk of court is directed to assign this case to a district judge, who will preside over

17   this case. The undersigned will remain as the magistrate judge assigned to the case.

18   Recommendations

19           I recommend that the case be dismissed for plaintiff’s failures to state a claim, prosecute,

20   and comply with a court order. I submit these findings and recommendations to the U.S. district
21   judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within

22   fourteen days of the service of the findings and recommendations, the parties may file written

23   objections to the findings and recommendations with the court and serve a copy on all parties.

24   The document containing the objections must be captioned “Objections to Magistrate Judge’s

25   Findings and Recommendations.” The presiding district judge will then review the findings and

26   recommendations under 28 U.S.C. § 636(b)(1)(C).
27

28

                                                   2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    October 29, 2019
 4                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 204
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                  3
